                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                           TEXARKANA DIVISION

HEALTH CHOICE ALLIANCE LLC, EX           §
REL ON BEHALF OF UNITED STATES           §
OF AMERICA AND 31 STATES (AR; CA;        §
CO;CT; DE; DC; FL; GA; HI; IL; IN; IA;   §
LA; MD; MA; MI; MN; MT; NV; NH; NJ;      §
NM; NY; NC; OK; RI; TN; TX; VT; VA;      §   CIVIL ACTION NO. 5:17-CV-00123-RWS-
WA);                                     §   CMC
                                         §
            Plaintiff,                   §
                                         §
v.                                       §
                                         §
ELI LILLY AND COMPANY, INC., VMS         §
BIOMARKETING,     COVANCE, INC.,         §
UNITED BIOSOURCE CORPORATION,            §
HEALTHSTAR CLINICAL EDUCATION            §
SOLUTIONS LLC, COVANCE MARKET            §
ACCESS SERVICES, INC.,                   §
                                         §
            Defendants.                  §
                                         §
                                         §
                                         §
HEALTH CHOICE GROUP, LLC, ON             §
BEHALF OF UNITED STATES OF               §   CIVIL ACTION NO. 5:17-CV-00126-RWS-
AMERICA      AND     31    STATES        §   CMC
(AR;CA;CO;CT;DE;FL;GA;HI;IL;IN;IA;L      §
A;MD;MA;MI;MN;MT;NV;NH;NJ;NM;N           §
Y;NC;OK;RI;TN;TX;VT;VA;WA;               §
                                         §
            Plaintiff,                   §
                                         §
v.                                       §
                                         §
BAYER CORPORATION, AMGEN INC.,           §
ONYX PHARMACEUTICALS, INC.,              §
AMERISOURCEBERGEN                        §
CORPORATION, LASH GROUP,                 §
                                         §
            Defendants.                  §
                                         §
                                         §
                                                    ORDER

         Health Choice Alliance LLC, on behalf of the United States of America and 31 States,

filed the above-titled qui tam actions under 31 U.S.C. §§ 3729 and 3730(b)(1)—the False Claims

Act—and various state false claim statutes. This Court referred the case to the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

        The United States (the “Government”) moved to dismiss under 31 U.S.C. § 3730(c)(2)(A).

Docket No. 192. 1 In its Amended Report and Recommendation—Docket No. 241—the Magistrate

Judge recommended granting the United States’ Motion. Health Choice objected. Docket No.

243. The Court hereby ADOPTS AS MODIFIED the Magistrate Judge’s Recommendations and

OVERRULES Health Choice’s objections.                    Also, the Court hereby DISMISSES WITH

PREJUDICE Health Choice’s claims on behalf of the United States, DISMISSES WITHOUT

PREJUDICE Health Choice’s claims on behalf of the 31 States and DISMISSES WITHOUT

PREJUDICE the FCA claims as to the United States.

                                              BACKGROUND

        Health Choice alleges the Defendants knowingly induced the submission of false claims

for reimbursement to government healthcare programs using unlawful remuneration. See False

Claims Act, 31 U.S.C. §§ 3729–33 (“FCA”). Specifically, Health Choice claims Defendants

violated the Anti-Kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b(b), and various state statutes

through three alleged schemes: free nurse services, white coat marketing and reimbursement

support services.


1
  The Government filed the same motion to dismiss—and the Magistrate Judge entered the same Report and
Recommendation—in both above-titled cases. Also, the parties filed identical objections and responses to those
Reports and Recommendations. Without loss of generality, the Court only cites the filings in Civil Action No. 5:17-
cv-000123, the Eli Lily case.

                                                  Page 2 of 18
        Initially, per 31 U.S.C. § 3730(b)(2), Health Choice filed its complaints under seal. Docket

No. 1. But, after the Government declined to exercise its statutory right to intervene, § 3730(b)(2),

those complaints were unsealed. Docket No. 9. Before Defendants answered, Health Choice filed

its First Amended Complaints, which were dismissed without prejudice under Federal Rule of

Civil Procedure 12(b)(6). Docket No. 164. Health Choice again amended its complaints, adding

factual support. Docket No. 172. The Government now moves to dismiss all FCA claims with

prejudice as to Health Choice and without prejudice as to the United States pursuant to 31 U.S.C.

§ 3730(c)(2)(A). Docket No. 192.

                            REPORT AND RECOMMENDATION

        The Magistrate Judge initially entered her Report and Recommendation recommending the

Court dismiss Health Choice’s claims under § 3730(c)(2)(A). Docket No. 232. But, Health Choice

moved for clarification of the Magistrate Judge’s recommendation, particularly whether the

Magistrate Judge recommended dismissing Health Choice’s state-law claims with prejudice.

Docket No. 235.       Granting that motion, the Magistrate Judge amended its Report and

Recommendation, clarifying that it only recommended dismissing the state-law claims without

prejudice. Docket No. 241. As amended, the Reports and Recommendations make three moves:

(1) reviewing case law interpreting § 3730(c)(2)(A), (2) finding the Government has “unfettered

discretion” to dismiss an FCA claim under § 3730(c)(2)(A), and (3) in the alternative, finding the

Government satisfied the more rigorous Sequoia Orange review standard.

   I.      Legal Background

        The Magistrate Judge first walked through the fractured landscape of cases interpreting

§ 3730(c)(2)(A). Id. at 9–21. Primarily, the Magistrate Judge identified a circuit split over the

§ 3730’s dismissal standard. Id. at 9–16. On one hand, the United States Court of Appeals for the



                                           Page 3 of 18
District of Columbia Circuit held the Government has “unfettered discretion” to dismiss FCA

claims. Id. at 12–14 (citing Swift v. United States, 318 F.3d 250, 252 (D.C. Cir. 2003)). To that

court, § 3730(c)(2)(A)’s text—providing the Government “may dismiss” an FCA qui tam action

after a hearing without additional qualification—and the executive branch’s well-established

prosecutorial discretion preclude judicial review. Id. And that court held that legislative history—

suggesting a relator can object to the Government “dropping . . . false claims cases without

legitimate reasons”—was not to the contrary because that suggestion related to an unenacted

version of § 3730. Id. at 13.

       On the other hand, the United States Courts of Appeal for the Ninth and Tenth Circuits

held that Government must “identify a valid government purpose and a rational relation between

dismissal and accomplishment of the purpose.” Id. at 9–12, 12–15 (citing Ridenour v. Kaiser-Hill

Co., Ltd. Liab. Co., 397 F.3d 925, 935 (10th Cir. 2005); United States ex rel. Sequoia Orange Co.

v. Baird-Neece Packing Co., 151 F.3d 1139 (9th Cir. 1998)). Then, the burden shifts to the relator

to show the Government’s dismissal is “arbitrary, capricious, or illegal.” Id. The Ninth Circuit

found support in § 3730’s legislative history and dismissed separation of powers concerns based

on “the district court . . . respect[ing] the executive branch’s prosecutorial authority by requiring

no greater justification of the dismissal motion than is mandated by the Constitution itself.” Id. at

11. The Tenth Circuit similarly found Sequoia Orange’s standard “comports with legislative

history and protects the right of relator to judicial review of a government motion to dismiss.”

Ridenour, 397 F.3d at 936. No other circuit—the United States Court of Appeals for the Fifth

Circuit included—has directly addressed this issue.

       Fleshing out the fractured legal landscape, the Magistrate Judge reviewed similarly divided

district court opinions. Docket No. 241 at 16–21. Some courts—like this Court in United States



                                           Page 4 of 18
ex rel. Wright v. AGIP Petroleum Co., No. 5:03-CV-264-DF, 2005 WL 8167952, at *2 (E.D. Tex.

Feb. 3, 2005)—have declined to address the issue, finding the Government met the more arduous

Sequoia Orange burden. Id. at 16–17. Some have followed Swift, see United States ex rel. Sibley

v. Delta Reg'l Med. Ctr., No. 4:17-CV-53, 2019 WL 1305069, at *4 (N.D. Miss. Mar. 21, 2019),

applying the unfettered discretion standard. And others have followed Sequoia Orange, see United

States v. EMD Serono, Inc., 370 F. Supp. 3d 483, 488 (E.D. Pa. 2019) (substantially the same

allegations as here), applying the rational relationship standard. Id. at 17–19.

      II.      Dismissal Standard

            With this background established, the Magistrate Judge next addressed the proper standard

for dismissal under § 3730(c)(2)(A). Id. at 21–27. Ultimately, she concluded that the Fifth Circuit

would likely follow the D.C. Circuit and hold that the Government has “unfettered discretion” to

dismiss FCA claims. Id. at 24. For support, the Magistrate Judge looked to the text and structure

of § 3730, related Fifth Circuit precedent and general separation-of-powers principles. Id. at 22–

23.

            The Magistrate Judge found that the text of § 3730(c)(2)(A) supports the Government’s

unfettered discretion.      Id. at 21–22.    Section 3730(c)(2)(A), in relevant part, provides the

Government authority to dismiss a FCA qui tam action “notwithstanding the objections of the

person initiating the action if the person has been notified by the Government of the filing of the

motion and the court has provided the person with an opportunity for a hearing on the motion.”

To the Magistrate Judge, the statute’s failure to set a standard for dismissal—other than requiring

“an opportunity for a hearing”—suggests that the Government has unfettered discretion to dismiss

an action under § 3730(c)(2)(A). Id. at 21–22. The Magistrate Judge also noted that hearing would

not be rendered superfluous under an unfettered discretion framework. Id. at 19 n.9. The absence



                                              Page 5 of 18
of a standard in subsection (c)(2)(A) is further highlighted by the presence of standards in other

subsections of § 3730. Id. at 23–24. For example, 31 U.S.C. § 3730(c)(2)(B) provides “[t]he

Government may settle the action . . . notwithstanding the objections of the person initiating the

action if the court determines, after a hearing, that the proposed settlement is fair, adequate, and

reasonable under all the circumstances.”

       Additionally, the Magistrate Judge relied on related Fifth Circuit precedent. Id. at 24–27.

Twice, the Fifth Circuit has mentioned the Government’s “unilateral” power to dismiss an FCA

qui tam action. Searcy v. Philips Electronics N. Am. Corp., 117 F.3d 154, 160 (5th Cir. 1997);

Riley v. St. Luke’s Episcopal Hosp., 262 F.3d 749, 754 (5th Cir. 2001). In Searcy, the Fifth Circuit

used § 3730(c)(2)(A)’s language to support a less “radical” exercise of governmental control over

a qui tam action: the Government’s veto power over settlements, without intervention. Searcy,

117 F.3d at 160. And, in Riley, the Fifth Circuit used the Government’s dismissal power—also

calling that power “unilateral”—to establish the Government’s control over qui tam action,

obviating separation of powers concerns. Riley, 262 F.3d at 754. The Magistrate concluded this

precedent suggests the Fifth Circuit would hold § 3730(c)(2)(A) provides the Government with a

standard-less right to dismiss. Docket No. 241 at 24–26.

       Finally, the Magistrate Judge found the “unfettered discretion” standard to be consistent

with the Government’s prosecutorial and executive discretion. Id. at 26–27. Traditionally,

prosecutorial decisions are unsuitable for judicial review. Id. And the Government’s decision to

dismiss a qui tam action—given that the Government does not initially file that action—is

analogous to a decision not to bring the action at all—that is, prosecutorial discretion. Id. So, the

Government’s decision to dismiss under § 3730(c)(2)(A) should similarly be unsuitable for

judicial review, giving the Government “unfettered discretion.” Id.



                                           Page 6 of 18
          Applying Swift’s unfettered discretion analysis, the Magistrate Judge recommended

dismissal. Health Choice was provided notice and an opportunity to be heard. Docket No. 227

(minute entry for April 24, 2019 hearing). And that satisfies the statutory test. Docket No. 241 at

27 n.15.

   III.      Sequoia Orange Analysis

          In the alternative, the Magistrate Judge considered whether the Government has made a

showing sufficient to survive Sequoia Orange’s more searching judicial review. Id. at 27–32.

Though undoubtably more rigorous than the Swift standard, Sequoia Orange’s standard is not

“particularly arduous.” Id. at 27. In fact, Sequoia Orange’s standard is only “slightly more

restrictive.” Id. at 28. Initially, the Government must make two showings: (1) identification of a

valid government purpose and (2) demonstration of a rational relationship between dismissal and

accomplishment of that purpose. Id. Then, the burden shifts to Health Choice to show the

Government’s decision was in fact “fraudulent, arbitrary and capricious, or illegal.” Id. The

Magistrate Judge ultimately concluded that the Government satisfied Sequoia Orange’s more

arduous standard and recommended dismissal on that basis. Id. at 34.

          First, the Magistrate Judge found the Government identified a legitimate governmental

purpose. Predominately, the Magistrate Judge relied on precedent. Id. at 29. In Sequoia Orange,

the Ninth Circuit held that the Government can properly consider costs associated with qui tam

litigation, even when the relator is litigating those claims. Sequoia Orange, 151 F.3d at 1146. The

court in Sibley similarly found that conserving governmental resources is a legitimate government

purpose, even when the Government has not intervened. Sibley, 2019 WL 1305069 at *8.

          Second, the Magistrate Judge found the Government’s dismissal decision was rationally

related to that legitimate government purpose. Id. at 30. The Government investigated Health



                                           Page 7 of 18
Choice and related entities’ various FCA claims and concluded those claims are unlikely to lead

to recovery. Id. Thus, the Government concluded that Health Choice’s claims do not justify the

expenditure of scarce government resources. Id. The Magistrate Judge, citing various district

court cases, found that this cost-benefit analysis was rationally related to the Government’s

legitimate purpose for dismissal. Id. Like any plaintiff, the Government has the option to end

litigation it determines is too expensive or not beneficial. Id. Even where the claims may have

merit, the Government’s dismissal can be relationally related to preserving governmental

resources. Id. That is, the potential merit of a qui tam action—alone—does not make the

Government’s decision irrational. Id.

       Finally, the Magistrate Judge found Health Choice failed to show the Government’s

decision to be “fraudulent, arbitrary and capricious, or illegal.” Id. at 31–32. Specifically, it

rejected Health Choice’s allegations that the government “misle[d] the Court by misrepresenting

the nature and scope of its” investigation into Health Choice’s claims. Id. Similarly, the

Magistrate Judge rejected Health Choice’s assertion that the Government was required to provide

evidence of its cost-benefit analysis. Id. It is simply not the Government’s burden to provide that

evidence. Id. Those allegations did not present a colorable claim that dismissal would be

unreasonable, arbitrary or an abuse of discretion. Id.

                              OBJECTIONS AND RESPONSES

       Health Choice objected to the Magistrate Judge’s Report and Recommendation, Docket

No. 243; the Government, in support of the Magistrate Judge’s Report, responded. Docket No.

244. In broad strokes, Health Choice objects to (1) the Magistrate Judge’s application of the

“unfettered discretion” standard (2) the Magistrate Judge’s conclusion that the Government

satisfied the more arduous Sequoia Orange standard. Docket No. 243.



                                           Page 8 of 18
I.     Objections and Responses to the “Unfettered Discretion” Standard Conclusion

       Health Choice objects to each stage of the Magistrate Judge’s statutory interpretation.

Docket No. 243 at 2–6.       It primarily argues the Magistrate Judge should have interpreted

§ 3730(c)(2)(A) using a presumption in favor of judicial review. Id. at 3–4. To Health Choice,

§ 3730(c)(2)(A)’s text, related Fifth Circuit precedent and traditional notions of prosecutorial

discretion do not overcome this presumption; and in fact, § 3730(c)(2)(A)’s legislative history

supports judicial review. Id. at 4–5. Thus, Health Choice claims the “unfettered discretion

standard,” which does not provide judicial review, is inappropriate. See id. The Government

responded, supporting the Report and Recommendation. See Docket No. 244.

       a.      Presumption of Judicial Review

       Health Choice, throughout its objections, argues that there is a strong presumption in favor

of judicial review. Citing decisions under the Administrative Procedure Act (APA), Health Choice

claims “judicial review of administrative agency decision has long been a part of this nation’s

common law . . . .” Docket No. 243 at 3–4. So, unless the Government can overcome that

presumption, the Sequoia Orange standard—which allows for judicial review—should apply. Id.

at 3. To overcome that presumption, the Government must show clear and convincing evidence

that Congress intended to restrict access to judicial review. Id. at 4.

       In response, the Government argues that the APA—and the presumptions that come with

it—does not apply to its dismissal decision. Docket No. 244 at 5–6. Relatedly, the Government

argues that Health Choice’s requested judicial review would run afoul of separation of powers,

allowing the judiciary to review the executive branch’s prosecutorial discretion. Id. at 2.

       b.      Section 3730(c)(2)(A)’s Text & Legislative History




                                            Page 9 of 18
       Health Choice disagrees with the Magistrate Judge’s reading of § 3730(c)(2)(A)’s text.

Docket No. 243 at 2, 4–5. Rather than suggesting unfettered discretion, as the Magistrate Judge

found, Health Choice argues the text “expressly allows for judicial review.” Id. at 4. Health

Choice focuses on § 3730(c)(2)(A)’s hearing requirement—"“if . . . the court has provided [the

realtor] with an opportunity for a hearing on the motion.” Id. at 4–5. If unfettered discretion

applied, Health Choice claims this hearing would be rendered superfluous. Id. To Health Choice,

the alternative purposes—to provide a formal opportunity to convince the Government to

withdraw its dismissal and to expose the Government’s decision to the public—are ineffectual. Id.

at 5. The Government disagrees, arguing the hearing’s alternative purposes are generally valuable

and the hearing in this case was not meaningless. Docket No. 244 at 2–3.

       Health Choice additionally argues the legislative history of § 3730(c)(2)(A) supports

judicial review. Docket No. 243 at 5. The FCA was amended in 1986, and one Senate Report

related to those amendments suggests an evidentiary hearing on a relator’s objections to dismissal

is appropriate when “the Government’s decision was on arbitrary and improper considerations.”

Id. Health Choice reads this Report as indicating Congress intended judicial review when crafting

§ 3730(c)(2)(A). Id. The Government, on the other hand, argues the legislative history is not so

clear. Docket No. 244 at 4. Immediately after the portion Health Choice cites, the same Senate

Report recognizes the importance of respecting executive branch prosecutorial decisions. Id. at 4.

       c.      Fifth Circuit Precedent

       Health Choice further disagrees with the Magistrate Judge’s reading of Riley and Searcy—

two Fifth Circuit opinions. Docket No. 243 at 1–2. It argues those opinions addressed different

questions, and do not even “amount to . . . dicta indicating that the Fifth Circuit would apply Swift.”

Id. The Government does not respond to this objection.



                                            Page 10 of 18
       d.      Prosecutorial Discretion

       Health Choice objects to the Magistrate Judge’s reliance on the Government’s

prosecutorial discretion to justify applying the “unfettered discretion” standard. Id. at 3, 5–6. In

fact, Health Choice claims the Swift itself was wrongly decided. Id. at 3. To Health Choice, that

opinion violates the well-established principles of judicial review, and the Fifth Circuit would

likely adopt Sequoia Orange for this very reason. Id. Moreover, the concept of prosecutorial

discretion does not transfer to qui tam actions because a relator is empowered to bring an action

on behalf of the Government without intervention. Id. at 5–6. And, in qui tam actions, at least

those that have survived a Federal Rule of Civil Procedure 12(b)(6) challenge, the Government’s

dismissal harms the relator. Id. This harm triggers the presumption of judicial review. Id. at 6.

The Government responds that judicial review of the Government’s dismissal decision is

inconsistent with prosecutorial discretion. Docket No. 244 at 2. And, the Government further

responds that Health Choice’s alleged injury—resulting from dismissal—is not cognizable. Id. 4–

5. After all, the Government’s action here is not “the most egregious executive action” that

“shocks the conscience.” Id. at 5.

II.    Objections and Responses to the Sequoia Orange Analysis

       Health Choice next objects to the Magistrate Judge’s conclusion that the Government

satisfied the more arduous Sequoia Orange standard. Docket No. 243 at 6–8. Initially, Health

Choice argues the Government does not have a valid interest in allowing a plausible kickback

scheme to continue unabated. Id. at 6. For support, Health Choice cites to United States ex rel.

CIMZNHCA, LLC v. UCB, INC., No. 17-CV-765-SMY-MAB, 2019 WL 1598109, at *1 (S.D. Ill.

Apr. 15, 2019) (“UBC”). Id. There, the court denied the Government’s motion to dismiss

substantially similar FCA claims, applying Sequoia Orange and finding the Government’s



                                          Page 11 of 18
decision arbitrary. Id. That Court found “no rational relationship between the Government’s

expressed policy interest in the enforcement prerogatives of its healthcare programs and dismissal

of this case.” Id. The court additionally found those policy justifications “curious at best,” given

the nature of the relator’s claims. Id.

       Otherwise, Health Choice asserts the Government’s decision to dismiss its case is arbitrary

and capricious for three reasons: (1) the Government arbitrarily violated separation of powers, (2)

the Government arbitrarily changed its justifications for dismissal and (3) animus motivated the

Government’s dismissal decision. Id. at 6–8.

        First, Health Choice claims the Government abused its discretion—or perhaps the

Government’s dismissal decision was illegal—because it violates notions of separation of powers.

Id. at 6. Fundamentally, the Health Choice argues the Government, as the executive branch, is

engaged in functions reserved for the judicial and legislative branches. Id. With respect to the

judicial branch, Health Choice points to the Court’s role interpreting the law. Id. To Health

Choice, when the Government evaluated the merits of Health Choice’s qui tam action—

particularly after that claim survived a Rule 12(b)(6) challenge—it invaded the purview of this

Court. Id. With respect to the legislative branch, Health Choice views the Government’s dismissal

decision as rewriting the AKS statute. Id. Because Health Choice’s claims survived summary

judgment, they are legally sufficient. Id. And the Government’s claims to the contrary—

constituting selective enforcement of the AKS statute—are attempts to rewrite the statute. Id.

       Second, Health Choice argues the Government arbitrarily changed its justifications for

dismissal. Id. at 7. Health Choice claims the Government initially claimed it was dismissing the

case to preserve judicial resources; then, the Government changed its approach, arguing about the

merits of Health Choice’s claims. Id. Health Choice additionally argues the Government’s



                                          Page 12 of 18
decision to dismiss based on deposition hours is arbitrary because the actual deposition hours that

will occur is far fewer than the previously-agreed-to number. Id. at 8. Health Choice finds another

arbitrary change in the Government’s attitude toward Health Choice’s corporate structure. Id. at

7–8. Initially, to Health Choice, the Government disparaged Health Choice’s corporate structure;

but at oral argument, it applauded Health Choice for bringing qui tam actions. Id.

           Third, Health Choice claims animus is the real reason the Government dismissed Health

Choice’s claims. And, as the court found in UBC, animus is not a legitimate government purpose.

Id.

           The Government, rather than responding to each objection, asserts the Magistrate Judge

correctly concluded that dismissal is warranted under Sequoia Orange. Docket No. 244 at 3. It

claims to have proffered legitimate governmental reasons—the preservation of resources and

avoiding chilling important education and support programs. Id. And the Government claims

Health Choice has not shown those reasons to be fraudulent, arbitrary and capricious, or illegal.

Id. Finally, it notes the Magistrate Judge found the Government’s first reason for dismissal—

preservation of resources—to be sufficient on its own, declining to consider the chilling argument.

                                        LEGAL STANDARDS

           “[T]he court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

After review, the Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.

                                            DISCUSSION

      I.      Claims on Behalf of the United States




                                             Page 13 of 18
       Because the Government satisfies Sequoia Orange’s more arduous burden, it may dismiss

Health Choice’s claims. The Government has a legitimate interest in preserving its resources, and

its dismissal in this case is rationally related to that interest. There is no evidence, beyond

speculation, that the Government’s decision to dismiss Health Choice’s claims was “fraudulent,

arbitrary and capricious, or illegal,” nor is there evidence that animus motivated the Government’s

decision.

       Preserving scarce resources is a legitimate governmental interest. Both Sequoia Orange

and Ridenour held as much, and Health Choice does not contest this point. See Ridenour, 397

F.3d at 937; Sequoia Orange, 151 F.3d at 1146. Notably, the Fifth Circuit—albeit in a different

context—has suggested controlling costs is a compelling governmental interest. Baranowski v.

Hart, 486 F.3d 112, 125 (5th Cir. 2007) (“Based on the record before us, we hold that this policy

is related to maintaining good order and controlling costs and, as such, involves compelling

governmental interests.”).

       Dismissing Health Choice’s claims is rationally related to that interest. If Health Choice’s

claims survived, the Government would be required to expend resources.              Primarily, the

Government would need to make employees available for depositions. Those depositions would

burden the deponents and the Government attorneys required to defend them. While Health

Choice disputes the number of depositions required, Docket No. 243 at 8, it does not claim the

Government will not be burdened—just contests the extent of that burden. The Government would

also need to expend resources monitoring Health Choice’s claims. But, if the Government

dismisses Health Choice’s claims, it will not have to expend those resources. That is a rational

relationship: dismissal reduces Governmental burdens. See United States v. EMD Serono, Inc.,

370 F. Supp. 3d 483, 491 (E.D. Pa. 2019) (finding same).



                                          Page 14 of 18
       Health Choice has not shown that the Government’s dismissal decision was fraudulent,

illegal, motivated by animus, or arbitrary and capricious. The Government’s decision was the

product of a months-long evaluation. Docket No. 192 at 14–15 (summarizing efforts); see also

Docket Nos. 214-1, 214-2 (declarations detailing some of the investigative efforts).          That

investigation was extensive—both in this case and in similar cases filed in other jurisdictions.

Docket No. 192 at 14–15. The Government met with Health Choice’s leaders and reviewed Health

Choice’s evidence. Id. After this evaluation, the Government moved to dismiss Health Choice’s

claims, finding the likelihood of Health Choice’s success did not justify further expenditure of

Government resources. That cost-benefit analysis—even if shortsighted—was not arbitrary.

Health Choice questions the actual extent of the Government’s analysis, but offers no evidence

apart from speculation, that the Government misrepresented the extent of its evaluation. See

Docket No. 243 at 7.

       Health Choice’s objections to the contrary are unfounded. First, Health Choice has not

pointed to any evidence that the Government moved to dismiss Health Choice’s claims in order to

“allow[] a plausible kickback scheme to continue unabated” or based on animus toward Health

Choice. That is, Health Choice has not shown the purpose on which the Magistrate Judge relied—

preservation of resources—is pretextual. For its only support, Health Choice cites UBC, 2019 WL

1598109. To be sure, that case involved similar facts: a nearly-identical complaint and motion to

dismiss. Id. at 1. And the court there found the Government’s justifications to be pretextual—i.e.,

based on animus. Id. at 4. But in UBC, the Government conceded that the allegations “assert a

classic violation of the AKS.” Id. Here, the Government has made no such concession: the

Government has challenged Health Choice on the merits at every stage of its motion. See Docket

No. 192. Certainly, a substantial portion of the Government’s motion to dismiss detailed—and



                                          Page 15 of 18
arguably critiqued—Health Choice’s business model. Id. at 2–7. But that is merely one section

of the Government’s motion to dismiss. See Docket No. 192. In the same motion, the Government

forwarded its preservation-of-resources argument, which has persisted throughout briefing and

oral argument. Id. at 14–16. And, as Health Choice noted, the Government has disavowed any

claims that its decision was made based on animus. Docket No. 243 at 7. Health Choice does not

attempt to refute this disavowal.

       Second, the Government’s evaluation of the merits of Health Choice’s claims does not

violate separation of powers doctrine. When determining where to expend prosecutorial resources,

it is only rational that the Government consider the merits of each case. It is beyond questioning

that the Government can evaluate whether they will be able to secure a conviction when

determining whether to pursue criminal charges—i.e., what Health Choice claims to constitute the

judicial branch’s domain. As part of that analysis, the Government will often need to determine

whether certain conduct violates a statute—i.e., what Health Choice claims to constitute the

legislative branch’s domain. Neither action violates separation of powers. And there is no reason

to think the Government cannot conduct the same analysis in the qui tam context. Though a relator

initiates the claim, a qui tam action is on behalf of the Government and the Government retains

significant control. See Riley, 262 F.3d at 744 (5th Cir. 2001) (holding Government maintains

significant control over action). Indeed, Health Choice in effect argues the Government cannot

evaluate a claim’s merit when determining whether to dismiss a qui tam action. That cannot be

the case.

       Finally, even assuming “constantly changing justifications” are arbitrary—an APA-centric

concept—the Government has consistently cited scarce resources as its motivation.             The

Government’s position on the merits—i.e., that Health Choice is unlikely to recover—is part-and-



                                          Page 16 of 18
parcel of the Government’s preservation-of-resources argument. The Government does not want

to expend resources on a claim that it believes to lack merit. As detailed above, that is a rational

decision.

         After careful de novo review, the Magistrate Judge’s recommendation that the Government

has satisfied the Sequoia Orange standard is ADOPTED. The Magistrate Judge could have

granted the Government’s Motion to Dismiss solely based on the Government’s satisfaction of

more burdensome Sequoia Orange standard. Because the Court adopts the Magistrate Judge’s

Report and Recommendation with respect to that analysis, it need not consider the remainder of

the Magistrate Judge's Report and Recommendation relating to claims on behalf of the

Government or objections thereto.

   II.      Claims on Behalf of the 31 States

         Health Choice does not object to dismissal of its state-law claims without prejudice, so the

Court reviews those recommendations for clear error. Nonetheless, after careful de novo review,

the Court agrees with the Magistrate Judge’s recommendation of dismissal with respect to the 31

states and ADOPTS that recommendation.

                                          CONCLUSION

         The Court has conducted a careful de novo review of those portions of the Magistrate

Judge’s proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C.

§ 636(b)(1) (district judges shall “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.”). Upon such de

novo review, the Court has determined the Magistrate Judge’s recommendation of dismissal is

correct and the Plaintiff’s objections to that recommendation are without merit. It is accordingly




                                            Page 17 of 18
       ORDERED that Health Choice’s objections are OVERRULED and the Report of the
   .
Magistrate Judge (Docket No. 241) is ADOPTED AS MODIFIED as the opinion of the District

Court. It is further

       ORDERED that the Government’s Motion to Dismiss is GRANTED and that Health

Choice’s claims on behalf of the United States are DISMISSED WITH PREJUDICE, Health

Choice’s claims on behalf of the 31 States are DISMISSED WITHOUT PREJUDICE and the

United States’s claims are DISMISSED WITHOUT PREJUDICE.

       All other claims for relief are DENIED AS MOOT.

       SIGNED this 27th day of September, 2019.



                                                     ____________________________________
                                                     ROBERT W. SCHROEDER III
                                                     UNITED STATES DISTRICT JUDGE




                                     Page 18 of 18
